                                                                  1                                 UNITED STATES DISTRICT COURT
                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  2

                                                                  3   BUTHIENAH TAHA,                                    Case No.: 4:17-cv-06984 YGR
                                                                  4                                                      ORDER GRANTING MOTION TO DISMISS WITH
                                                                                   Plaintiff,                            PREJUDICE AND DISMISSING CASE WITH
                                                                  5                                                      PREJUDICE
                                                                             vs.
                                                                  6
                                                                      SIM & YOON CORPORATION, ET. AL.,                   Re: Dkt. No. 29
                                                                  7

                                                                  8                 Defendants.
                                                                  9

                                                                 10          On February 21, 2020, plaintiff Buthienah Taha filed a motion to dismiss this action with
                                                                 11   prejudice. (Dkt. No. 29.) In the motion, Taha stated that individual defendant Sung D. Chang “does
                                                                 12   not understand the legal process by which a case is dismissed and, in fact, believes the case has
                               Northern District of California
United States District Court




                                                                 13   already been disposed,” and that he “[t]herefore is not willing to sign any further documents,”
                                                                 14   including stipulations of dismissal. (Id. at 2.) Taha otherwise indicated that Taha and defendant Sim
                                                                 15   & Yoon Corporation (“Sim & Yoon”) negotiated a complete settlement of this matter and that these
                                                                 16   parties reduced the agreement to writing, executed that agreement, and performed such that the case
                                                                 17   can be dismissed. (Id.)
                                                                 18          In response to the motion, the Court issued an Order to Show Cause (“OSC”) directed to
                                                                 19   defendants. The OSC required the defendants to respond in writing by Friday, March 6, 2020 as to
                                                                 20   “why this matter should not be dismissed with prejudice in light of the motion.” (Dkt. No. 30.) The
                                                                 21   Court warned that a “[f]ailure to timely file a written response by March 6, 2020 shall be deemed an
                                                                 22   admission that good cause exists to dismiss this case with prejudice and the Court will grant the
                                                                 23   pending motion and dismiss this action without further notice.” (Id.) Sim & Yoon filed a statement
                                                                 24   of non-opposition to the motion. (Dkt. No. 31.) Chang did not file any response to the Court’s OSC.
                                                                 25          Therefore, in light of the Court’s OSC, Sim & Yoon’s filed non-opposition, Chang’s failure
                                                                 26   to respond to the OSC, for good cause appearing in the motion therein, and for the reasons set forth
                                                                 27   in the OSC, Taha’s motion to dismiss this case with prejudice is GRANTED. Therefore, this case is
                                                                 28   DISMISSED WITH PREJUDICE.
                                                                  1           This Order terminates the case and Docket Number 29. The Clerk of the Court is directed to
                                                                  2   close this case.
                                                                  3           IT IS SO ORDERED.
                                                                  4

                                                                  5   Date: March 12, 2020
                                                                  6
                                                                                                                  ___________________________________________
                                                                                                                             YVONNE GONZALEZ ROGERS
                                                                  7                                                        UNITED STATES DISTRICT JUDGE
                                                                  8

                                                                  9

                                                                 10

                                                                 11

                                                                 12

                                                                 13
                               Northern District of California
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                       2
